DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 08/11/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear reciting “the width of the nanogap is configured to be modulated by a confined electrochemical deposition process” because it is unclear if the applicant is trying to claim a device or a method of making a device.  Although the limitation uses a term “configured”, it would appear the limitation is directed to a method of making, i.e., “to be modulated by a confined electrochemical deposition process”.  In addition, it is unclear what structural configuration the applicant is trying to claim.  For the purpose of this Office action, this limitation will be interpreted as a method of making limitation. 

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuo et al. (US 2018/0217083).
Regarding claim 1, Kuo et al. teach:
1. An assay chip comprising 
(a) a substrate (12); 
(b) a first and second fluid chamber (e.g., contact pad apertures 26); 
(c) a first fluid channel connecting the first and second fluid chamber (see annotated Fig. 1G), the first fluid channel being planar with the substrate (see Fig. 1G for example); 
(d) a first and second electrode (18a, 18b) disposed in the first fluid channel and located between the first and second fluid chamber and having a nanogap (¶ 0028) therebetween (see Fig. 1G for example), wherein the width of the nanogap is configured to be modulated by a confined selective atomic deposition process (¶ 0045); and 
(e) a passivation layer (e.g., insulator material 34 ¶ 0036; plating material ¶ 0044) disposed on top of the first and second electrodes and the first fluid channel (see i.e., “depositing an insulator material over the contact pads and DNA channel, forming a tunneling electrode gap in the DNA channel, and depositing a sealing layer.” ¶ 0009; see also ¶ 0047-0048 teaching depositing an insulating layer material over the contact pads and DNA channel post forming the nanoelectrodes),  
wherein the passivation layer is in direct contact with the first and second electrodes at the nanogap (see Fig. 1G; see also a passive layer 214 disposed on top of electrodes 218a/b and the passive layer 214 is in direct contact with the electrodes 218a/b at the nanogap G2 in Figs. 5A, 5B & ¶ 0043 for example).
Regarding claim 1 (e), Kuo et al. teach inherently teach a passivation layer (e.g., insulator material 34 ¶ 0036; plating material ¶ 0044) disposed on top of the first and second electrodes (see i.e., “depositing an insulator material over the contact pads and DNA channel, forming a tunneling electrode gap in the DNA channel, and depositing a sealing layer.” ¶ 0009; see also ¶ 0047-0048 teaching depositing an insulating layer material over the contact pads and DNA channel post forming the nanoelectrodes; and a passive layer 214 disposed on top of electrodes 218a/b in Figs. 5A, 5B & ¶ 0043).  In the event that the passivation layer disposed on top of the first and second electrodes is not shown with sufficient specificity, then it would have been obvious to one having ordinary skill in the art to provide a passivation layer disposed on top of the first and second electrodes for insulation. 


    PNG
    media_image1.png
    640
    997
    media_image1.png
    Greyscale

Regarding limitations recited in claim 1, which are directed to method of making the microfluidic chip (e.g., “wherein the width of the nanogap is configured to be modulated by a confined electrochemical deposition process”) it is noted that the limitations are given little patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.), see MPEP 2113 and 2114.  Therefore, since the microfluidic chip as recited in claim 1 is the same as the microfluidic chip disclosed by Kuo et al., as set forth above, the claim is unpatentable even though the microfluidic chip was made by a different process.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
With regard to limitations in claim 1 (e.g., “to be modulated by a confined electrochemical deposition process”), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  


Regarding claims 2-7, Kuo et al. teach:
2. The assay chip of claim 1, further comprising (f) a second and third fluid channel, each having a plurality of translocation guidance canals, wherein the second fluid channel connects the first fluid chamber to the first fluid channel and the third fluid channel connects the second fluid chamber to the first fluid channel (see annotated Fig. 1G for example); and wherein the passivation layer is disposed on top of the first and second electrodes and the first, second, and third fluid channels (see ¶ 0047-0048 teaching depositing an insulating layer material over the contact pads and DNA channel post forming the nanoelectrodes).  
3. The chip of claim 2, wherein the narrowed nanogap has a width of about 1 nm to about 20 nm (¶ 0028).  
4. The chip of claim 2, wherein the substrate is a coated glass substrate (¶ 0006, 0009, 0030+).  
5. The chip of claim 2, wherein the first and second fluid chamber comprise a material selected from the group consisting of polydimethylsiloxane, epoxy, silica and combinations thereof (¶ 0006).  
6. The chip of claim 2, wherein the first and second electrode comprise gold, platinum or palladium (¶ 0044).  
7. The chip of claim 2, wherein the passivation layer comprises a material selected from the group consisting of silicon dioxide, silicon nitride, hafnium oxide, zirconium dioxide, aluminum oxide, titanium oxide, SU-8 polymer, and combinations thereof (¶ 0036).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2018/0217083) in view of Lindsay (US 2010/0084276).
Regarding claim 1, see Kuo et al. above.
Although the limitation “wherein the width of the nanogap is configured to be modulated by a confined electrochemical deposition process” is directed to a method of making, claim 1 is being examined as broadest reasonable interpretation.
Kuo et al. teach adjusting the nanogap width (¶ 0041-0044+) by a selective atomic layer deposition process (¶ 0045).  However, Kuo et al. do not explicitly teach an electrochemical deposition process.
Lindsay teaches an assay device comprising a substrate (411) a channel (412), first electrode (413), a second electrode (414), a protective insulating layer (404) and a confined nanogap (i.e., gap between 406A, 406B).  Lindsay further teaches the nanogap width is configured to be modulated by a confined electrochemical deposition process (¶ 0148+).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kuo et al. with the teaching of Lindsay so that the nanogap width could be modulated (Lindsay ¶ 0148+), as “Electrochemical deposition of electrodes minimizes the number of one-off nano fabrication steps, resulting in devices that are easier to manufacture. Furthermore an electrochemical approach makes it possible to strip and reuse electrodes, a possible cure for failure modes related to electrode geometry and functionalization. This also reduces costs and enhances reliability.” (Lindsay ¶ 0154).
Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2018/0217083) in view of Lindsay (US 2010/0084276), or in view of Credo et al. (2014/0190824).
Regarding claim 8, although Kuo et al. teach surface modification of the first and second electrodes, the reference does not explicitly teach: 8. The chip of claim 2, wherein a first reagent is attached to the first electrode and a second reagent is attached to the second electrode.
Credo et al. teaches a similar nanogap transducer wherein the substrate can be made from glass, passivated metal, polymer, semiconductor, PDMS, etc. [0020] as all of these materials are well known in the art.  Credo et al. also teaches the use of platinum or gold for the electrodes [0042].  Finally, Credo et al. provide that it is routine in the prior art to create attachments for various reagents to different parts of a semiconductor device [0072].
It would have been obvious to a person of skill in the art at the time the invention was made to have modify the device of Kuo et al. with the various reagents taught by Credo et al. to study interactions.  It is noted that combining prior art elements according to known methods would have been obvious to one skilled in the art at the time the invention was made that would yield predictable results. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).



Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
In response to the Applicant’s argument that Kuo et al. fail to teach “the width of the nanogap is configured to be modulated by a confined electrochemical deposition process”, it is unclear if the applicant is trying to claim a device or a method of making a device.  Although the limitation uses a term “configured”, it would appear the limitation is directed to a method of making, i.e., “to be modulated by a confined electrochemical deposition process”.  It would appear the applicant’s arguments are directed to a method of forming a gap.  It is noted that the limitations are given little patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.), see MPEP 2113 and 2114.  Therefore, since the microfluidic chip as recited in claim 1 is the same as the microfluidic chip disclosed by Kuo et al., as set forth above, the claim is unpatentable even though the microfluidic chip was made by a different process.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  In addition, it is unclear what structural configuration the applicant is trying to claim.  
Applicant is thanked for their thoughtful amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chung et al. (US 2009/0215156) teach a method for fabricating nanogap (Abstract), wherein modulating a nanogap width by a confined electrochemical deposition process are well-known (¶ 0003, 0007+).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798